 Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 1 of 15 PageID #: 697




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JUDITH GARNER,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )             No. 4:20CV85 JCH
                                                  )
 VENDTECH-SGI, LLC,                               )
                                                  )
                                                  )
                Defendant.                        )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion for Partial Summary Judgment,

filed March 10, 2021. (ECF No. 43). The motion is fully briefed and ready for disposition.

                                         BACKGROUND

       Defendant VendTech-SGI, LLC (“Defendant” or “VT-SGI”) is a limited liability company,

organized under the laws of the State of Kansas, with its principal place of business in the State of

Kansas. (Defendant’s Statement of Uncontroverted Material Facts in Support of its Motion for

Summary Judgment (“Defendant’s Facts”), ¶ 1). At all times since at least August 1, 2016, VT-

SGI has been party to a Statement of Work with the Division of Homeland Security, Federal

Protective Service, to provide armed security via Protective Security Officers (“PSO”) at

approximately sixty federal buildings in the four state area of Missouri, Iowa, Nebraska, and

Kansas. (Id., ¶¶ 2, 3). Before VT-SGI can offer employment to a candidate for a PSO position,

and place him/her on a post, VT-SGI must request approval from and authorization by DHS/FPS.

(Id., ¶ 4). Prior to requesting such approval from DHS/FPS, the candidate must meet certain

minimum qualifications, including firearm qualifications, established by the Statement of Work
 Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 2 of 15 PageID #: 698




and VT-SGI’s own hiring criteria. (Id.).

       Prior to submitting her application for employment with Defendant, Plaintiff was employed

by the City of Woodson Terrace, Missouri, as a Police Officer. (Defendant’s Facts, ¶¶ 10, 12).

On or about April 8, 2016, Woodson Terrace furnished Plaintiff with her discharge letter, which

stated that she was terminated, effective April 7, 2016, for “2 independent reasons, either one of

which, standing alone, warrants termination, and both of which, taken together, also warrant

termination.” (Id., ¶¶ 13, 14, quoting Defendant’s Exh. U, Bates 110). The two reasons justifying

Plaintiff’s discharge were her “false allegation that someone in the Department deliberately cut

[her] ballistic vest on or about Dec. 11, 2015”, and her “….failure to prepare a report, etc.,

regarding the attempted burglary at 4307 Boswell.” (Id., ¶ 15, quoting Defendant’s Exh. U, Bates

110-111).


       On April 21, 2016, Plaintiff submitted to VT-SGI her written Application for Employment

and her written Interview Form. (Defendant’s Facts, ¶ 16). In her Application for Employment,

Plaintiff wrote that her “Reason for Leaving” Woodson Terrace was “Disagreement w/command

staff.” (Id., ¶ 17, quoting Defendant’s Exh. G). She further disclosed that she had been fired or

asked to resign from a job “for not taking a report that the citizen did not want.” (Id., ¶ 20, quoting

Defendant’s Exh. G). On her Interview Form, Plaintiff wrote that her reason for leaving her last

employment was a “Change in command staff”, that she was unemployed at present due to a

“Disagreement with command staff”, and that she had “been discharged from a company for

cause” “for not taking a report that the citizen stated repeatedly they didn’t want.” (Id., ¶¶ 18, 19,

21, quoting Defendant’s Exh. H).        Neither Plaintiff’s Application for Employment nor her

Interview Form specifically mentioned Woodson Terrace’s second stated reason for Plaintiff’s

discharge, i.e., her allegedly false claim that someone in the Department deliberately cut her



                                                 -2-
    Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 3 of 15 PageID #: 699




ballistic vest on or about Dec. 11, 2015. (Id., ¶ 23).1


         On April 21, 2016, Plaintiff was interviewed for a job at VT-SGI by Forrest Garth.

(Defendant’s Facts, ¶ 24). Plaintiff informed Mr. Garth that Woodson Terrace said she was

discharged due to an episode in which she failed to write a report because the involved citizens

insisted they did not want her to do so. (Id., ¶ 25). According to Defendant, Plaintiff never told

any member of VT-SGI management or supervision that she was discharged by Woodson Terrace

because of her false allegation that someone in the Woodson Terrace Department deliberately cut

her ballistic vest. (Id., ¶ 26).2 Defendant contends it only learned of Plaintiff’s falsifications when

it received her employment file from Woodson Terrace on or about August 26, 2020, during the

discovery phase of this litigation. (Id., ¶ 28). Defendant further maintains VT-SGI would not have

offered Plaintiff employment had it known the true reason for her discharge from Woodson

Terrace, and further that it would have terminated her employment immediately had it learned

while Plaintiff was in Defendant’s employ that she falsified her Application for Employment and

Interview Form. (Id., ¶¶ 29-30).



1
  Plaintiff asserts the second reason for termination (regarding the ballistic vest being deliberately
cut) was encompassed by her disclosures that she was unemployed due to a “Disagreement with
command staff”, and that “the reason [she] decided to leave [her] last employment” was “Change
in command staff.” (Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material
Facts in Support of Defendant’s Motion for Partial Summary Judgment (“Plaintiff’s Response to
Defendant’s Facts’), ¶ 23). Plaintiff further maintains she told Defendant’s management, including
Forrest Garth and Dave Warner, of the “situation surrounding her termination from the City of
Woodson Terrace” when she completed her Application for Employment and Interview Form.
(Id.; see also Plaintiff’s Statement of Additional Uncontroverted Material Facts in Opposition to
Defendant’s Motion for Partial Summary Judgment (“Plaintiff’s Additional Facts”), ¶ 1, citing
Garner Dep. at 28:7-13, 31:6-19, 32:6-35:18, 36:17-37:15).
2
  Again, Plaintiff counters both that the allegation regarding the ballistic vest was encompassed by
her given reasons for her unemployment, and that she told Forrest Garth and Dave Warner about
the “situation surrounding her termination from the City of Woodson Terrace” when she completed
her Application for Employment and Interview Form. (Plaintiff’s Response to Defendant’s Facts,
¶ 26).


                                                 -3-
    Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 4 of 15 PageID #: 700




         VT-SGI hired Plaintiff as a PSO on or about August 1, 2016. (Defendant’s Facts, ¶ 2).

After DHS/FPS approves the fitness of a candidate for a PSO position, VT-SGI makes the offer of

employment, and the offer is accepted, the newly hired PSO must successfully complete an

approximately three-week long new hire training program, which includes firearm qualification.

(Id., ¶ 36). During the training program, a newly hired PSO must achieve a passing score of 80%

of the 250 possible points (i.e., 200 points) on the firearm qualification component. (Id., ¶ 38).3


         PSOs who successfully complete the training program ordinarily are placed on post.

(Defendant’s Facts, ¶ 39). Thereafter they must successfully qualify with the firearm every six

months, by shooting a score of at least 80% of the 250 possible points on one of two attempts.

(Id.). A PSO who fails to qualify with the firearm during his/her first semi-annual qualification

session is required to undergo remedial training; thereafter he/she is afforded a second qualification

session during which he/she must shoot a score of at least 80% of the 250 possible points. (Id., ¶

40). According to Defendant, newly hired PSOs who cannot successfully qualify with the firearm,

as well as those PSOs who cannot successfully qualify every six months thereafter, are unqualified

to stand post and thus automatically terminated by VT-SGI. (Id., ¶ 41).4


         Upon hiring, Plaintiff received full firearms training. (Defendant’s Facts, ¶ 44). According

to Defendant, Plaintiff received a failing score of 170 during her first firearms qualification test.



3
  The firearm qualification component is scored based on where the examinee’s bullets strike a
given target. (Defendant’s Facts, ¶ 38).
4
  Defendant asserts that between August, 2015, and September, 2020, VT-SGI terminated from
employment seventeen newly hired PSOs and eight other PSOs (including Plaintiff), for failing
firearm qualification. (Defendant’s Facts, ¶ 42). It further maintains that not a single PSO has
been retained in employment after failing firearm qualification requirements. (Id., ¶ 43). Plaintiff
counters that she knew of several male employees of Defendant who received new guns and were
able to re-qualify when they had issues with their guns while qualifying. (Plaintiff’s Response to
Defendant’s Facts, ¶¶ 41, 43).


                                                 -4-
    Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 5 of 15 PageID #: 701




(Id., ¶ 45, citing Defendant’s Exh. M(1)-(11)). She then passed with a score of 202, and requalified

in February, 2017, August, 2017, and February, 2018, with scores of 200, 206, and 202,

respectively. (Id.). Plaintiff’s re-qualification attempts also included failing scores of 152, 153,

and 191, respectively. (Id.).5


         Plaintiff’s first attempt to re-qualify in the second half of 2018 brought two more failing

scores of 170 and 180, resulting in the need for remedial training on August 6. (Defendant’s Facts,

¶ 46, citing Defendant’s Exh. M(1)-(11)). On August 7, 2018, Plaintiff registered two more failing

scores, 161 and 196. (Id.). Following Plaintiff’s failure, a representative of the union called VT-

SGI and raised a complaint from Plaintiff regarding how her firearm functioned on August 7. (Id.,

¶ 49).6 VT-SGI maintains it then physically examined and tested the weapon, and found it to be

in good working order. (Id., citing Defendant’s Exh. QQ(1)). VT-SGI then discharged Plaintiff’s

employment, allegedly as an immediate and automatic result of her failure to complete weapons

qualification. (Id.¸ ¶ 50).

         Plaintiff filed her original Petition for Violations of the Missouri Human Rights Act in the

Circuit Court of the City of St. Louis, Missouri, on or about December 10, 2019. (ECF No. 7).

After Defendant removed the case to this Court, Plaintiff filed her First Amended Complaint

(“FAC”) on January 31, 2020, in which she lodges the following claims: gender discrimination,



5
  Plaintiff does not deny that Defendant’s Exhibit M reflects the scores as above noted. (Plaintiff’s
Response to Defendant’s Facts, ¶ 45). She claims the scores were not accurately documented at
the times indicated, however, as Forrest Garth (who was in charge of reporting the scores) was not
trustworthy. (Id.).
6
  The parties dispute whether Plaintiff herself complained to management about the firearm’s
functionality at any point during or immediately after the test. (See Defendant’s Facts, ¶ 48 and
Plaintiff’s Response thereto). Plaintiff asserts that she complained to management throughout the
August 7, 2018, qualification regarding issues with her gun jamming, the cylinder opening, sparks
flying off the gun and her issue with the grips. (Plaintiff’s Additional Facts, ¶ 15). She further
maintains management of Defendant observed such issues. (Id., ¶ 16).


                                                 -5-
 Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 6 of 15 PageID #: 702




in violation of the Missouri Human Rights Act (“MHRA”) (Count I) and Title VII of the Civil

Rights Act of 1964, as amended (“Title VII”) (Count II); disability discrimination, in violation of

the MHRA (Count I) and the Americans with Disabilities Act of 1990, as amended (“ADA”)

(Count III); and retaliation, in violation of the MHRA (Count I), Title VII (Count II), and the ADA

(Count III). (ECF No. 18).

       As stated above, Defendant filed the instant Motion for Partial Summary Judgment on

March 10, 2021, claiming there exist no genuine issues of material fact and Defendant is entitled

to judgment as a matter of law on all claims except Plaintiff’s contention that she was discharged

as a result of gender discrimination. (ECF No. 43).

                             SUMMARY JUDGMENT STANDARD

       The Court may grant a motion for summary judgment if, “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The substantive law determines which facts are critical and which are irrelevant. Only disputes

over facts that might affect the outcome will properly preclude summary judgment. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is not proper if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party. Id.

       A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex, 477 U.S. at 323. Once the moving party discharges this burden, the nonmoving party

must set forth specific facts demonstrating that there is a dispute as to a genuine issue of material

fact, not the “mere existence of some alleged factual dispute.” Fed. R. Civ. P. 56(e); Anderson,

477 U.S. at 247. The nonmoving party may not rest upon mere allegations or denials of its

pleadings. Anderson, 477 U.S. at 256.


                                                -6-
 Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 7 of 15 PageID #: 703




       In passing on a motion for summary judgment, the Court must view the facts in the light

most favorable to the nonmoving party, and all justifiable inferences are to be drawn in its favor.

Anderson, 477 U.S. at 255. The Court’s function is not to weigh the evidence, but to determine

whether there is a genuine issue for trial. Id. at 249.

                                           DISCUSSION

I.     Disability Discrimination

       When analyzing an ADA claim, in the absence of direct evidence of disability

discrimination the Court applies the burden-shifting framework set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Under this framework,

Plaintiff first must establish a prima facie case of discrimination, by demonstrating “(1) that the

plaintiff was disabled within the meaning of the ADA; (2) that the plaintiff was qualified to

perform the essential functions of the job [with or without a reasonable accommodation]; and (3)

a causal connection between an adverse employment action and the disability.” Lipp v. Cargill

Meat Solutions Corp., 911 F.3d 537, 544 (8th Cir. 2018) (internal quotation marks and citation

omitted). If the plaintiff succeeds, the burden of production then shifts to the employer to articulate

a legitimate, nondiscriminatory reason for the adverse employment action. Id. If the employer is

able to do so, “[t]he burden then returns to the plaintiff to show that the employer’s proffered

reason was a pretext for discrimination.” Id. (citation omitted).

       In relevant part, both the ADA and the MHRA define “disability” with respect to an

individual as “a physical or mental impairment that substantially limits one or more major life

activities of such individual….or being regarded as having such an impairment.” See 42 U.S.C. §

12102(1)(A), (C); Mo. Rev. Stat. § 213.010(5). The ADA further defines “major life activities”

as including, but not limited to, “caring for oneself, performing manual tasks, seeing, hearing,




                                                 -7-
 Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 8 of 15 PageID #: 704




eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,

concentrating, thinking, communicating, and working.” 42 U.S.C. § 12102(2)(A).

       In the instant case, Plaintiff’s alleged disability entails having a smaller hand size. (FAC,

¶ 13). Plaintiff does not allege she has an underlying condition that left her with unusually small

hands, however; rather, she testified during her deposition that her hands are of average size for

an adult female. (See Defendant’s Facts, ¶¶ 51, 52, citing Plaintiff’s Dep. at 54:12-55:9).

Furthermore, Plaintiff has never been to a doctor for her hand size, nor has she received a medical

diagnosis of any kind regarding such. (Id.). Under these circumstances, the Court agrees with

Defendant that Plaintiff fails to prove she suffers from the stated infirmity in the first instance.

       Furthermore, even assuming Plaintiff suffers from the alleged disorder, the Court finds said

condition does not constitute a “disability” under the terms of the MHRA or the ADA. As noted

above, in order to qualify as a disability, the purported physical or mental impairment must

“substantially limit[] one or more major life activities.” See 42 U.S.C. § 12102(1)(A); Mo. Rev.

Stat. § 213.010(5). When the major life activity under consideration is working, “a substantial

limitation requires that plaintiff[] be ‘unable to work in a broad class of jobs.’” Shipley v. City of

Univ. City, 195 F.3d 1020, 1022 (8th Cir. 1999) (quoting Sutton v. United Air Lines, Inc., 527 U.S.

471, 491, 119 S.Ct. 2139, 2151, 144 L.Ed.2d 450 (1999)).

               By its terms, the ADA allows employers to prefer some physical attributes
               over others and to establish physical criteria even if those criteria would
               substantially limit a person’s employment opportunities if they were
               adopted by a large number of employers. It is not enough for a plaintiff to
               demonstrate that he is regarded as unable to perform a particular job or type
               of job. To be regarded as substantially limited in the major life activity of
               working, one must be regarded as precluded from a substantial class of jobs.

Id. at 1023 (internal quotation marks and citations omitted). See also Smith v. City of Des Moines,

Iowa, 99 F.3d 1466, 1474 (8th Cir. 1996) (internal quotation marks and citations omitted)




                                                 -8-
    Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 9 of 15 PageID #: 705




(“working does not mean working at a particular job of that person’s choice and…an impairment

that disqualifies a person from only a narrow range of jobs is not considered a substantially limiting

one.”).

          In the instant case, Plaintiff claims only that her allegedly smaller hands precluded her from

successfully discharging a particular type of firearm.7 The Court finds this contention insufficient

to demonstrate that she is “precluded from a substantial class of jobs” (or regarded as such). See

Shipley, 195 F.3d at 1023. Plaintiff thus fails to demonstrate that she suffers from a disability, and

therefore cannot establish a prima facie case of disability discrimination.           This portion of

Defendant’s Motion for Partial Summary Judgment will therefore be granted.

II.       Gender Discrimination8

          Claims of gender discrimination under Title VII and the MHRA are also analyzed under

the McDonnell Douglas burden-shifting framework. Thus, Plaintiff first must establish a prima

facie case of discrimination by demonstrating that she “‘(1) is a member of a protected group; (2)

was meeting the legitimate expectations of the employer; (3) suffered an adverse employment

action; and (4) suffered under circumstances permitting an inference of discrimination.’”

Schaffhauser v. United Parcel Serv., Inc., 794 F.3d 899, 903 (8th Cir. 2015) (quoting Davis v.

Jefferson Hosp. Ass’n, 685 F.3d 675, 681 (8th Cir. 2012)). Once the plaintiff establishes a prima

facie case, the burden shifts to the employer to articulate a legitimate, nondiscriminatory reason

for the adverse employment action. Id. “If the employer meets this burden, the presumption of




7
  Plaintiff acknowledges that prior to her employment with Defendant, she was issued a semi-
automatic SIG P229 as a police officer and did not experience problems firing it. (See Plaintiff’s
Memorandum in Opposition to Defendant’s Motion for Partial Summary Judgment (“Plaintiff’s
Opp.”), P. 13).
8
  As noted above, Defendant does not seek summary judgment on Plaintiff’s claim that she was
discharged as a result of gender discrimination.


                                                  -9-
Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 10 of 15 PageID #: 706




discrimination disappears, requiring the plaintiff to prove that the proffered justification is merely

a pretext for discrimination.” Id. (internal quotation marks and citation omitted).

       In its Motion for Summary Judgment, Defendant asserts Plaintiff cannot establish a prima

facie case of gender discrimination with respect to Defendant’s refusal to provide “female-cut”

uniforms, because she fails to demonstrate that she suffered an adverse employment action.

(Defendant’s Memorandum in Support of its Motion for Partial Summary Judgment (“Defendant’s

Memo in Support”), PP. 11-13). Under Eighth Circuit law, “[a]n adverse employment action is

defined as a tangible change in working conditions that produces a material employment

disadvantage, including but not limited to, termination, cuts in pay or benefits, and changes that

affect an employee’s future career prospects….”          Jackman v. Fifth Judicial Dist. Dept. of

Correctional Servs., 728 F.3d 800, 804 (8th Cir. 2013). “Minor changes in duties or working

conditions, even unpalatable or unwelcome ones, which cause no materially significant

disadvantage, do not rise to the level of an adverse employment action.” Wagner v. Campbell, 779

F.3d 761, 766 (8th Cir. 2015) (internal quotation marks and citations omitted).

               A materially adverse action must be more disruptive than a mere
               inconvenience or an alteration of job responsibilities. There must be a
               material change in employment status—a reduction in title, salary or
               benefits. Although actions short of termination may constitute adverse
               employment actions…not everything that makes an employee unhappy is
               an actionable adverse action.

Warr v. Hagel, 14 F.Supp.3d 1244, 1251 (E.D. Mo. 2014) (internal quotation marks and citations

omitted).

       In her First Amended Complaint, Plaintiff alleges that “Defendant only orders male cut

uniforms, boots and bullet proof vests, even though companies manufacture uniforms, boot[s] and

vests designed to fit women’s bodies.” (FAC, ¶ 54). She maintains that although she complained

about the uniforms several times, and requested a female uniform, Defendant refused to provide



                                                - 10 -
Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 11 of 15 PageID #: 707




one. (Id., ¶ 55). During her deposition, Plaintiff testified regarding the uniform issue as follows:

       Q      Now, did the shirts that you were issued by VendTech cause you any problems in
       performing the duties and responsibilities of your job?

       A       Um, I mean, I worked—at the end, I worked 12 hours a day. There was no sitting.
       I was standing the whole day. So having a uniform that—unless you’ve worn a uniform
       like a police uniform, I don’t think you’d understand. But it’s very aggravating and
       uncomfortable because the—for instance, the—the armpits of the—the shirt came way
       down here, so it constantly rubbed, even with –even with a T-shirt underneath it.

       Q      But did the shirt, the way the shirt fit, hamper you in any way in doing the duties
       of your job?

       A       Um, like when I would have to—part of the time when I had to go qualify. I would
       have to tuck the jacket or—or whatever I had on, all the way in. Because any time you try
       to get something, or you try to get your radio out, the shirt would come with it because
       there was so much material, it wasn’t able to be taught.

       Q       Did the pants that were issued to you adversely affect your ability to do your job?

       A       I mean, other than looking terrible and being called out on it, then no, it didn’t.

(Plaintiff’s Dep. at 171:6-172:6).9

       As noted above, “minor changes in duties or working conditions, even unpalatable or

unwelcome ones, which cause no materially significant disadvantage, do not rise to the level of an

adverse employment action.” Jackman, 728 F.3d at 804. Upon consideration, the Court finds that

Plaintiff’s complaint regarding her uniform being “aggravating and uncomfortable” does not rise

to the level of an adverse employment action.            See Hajra v. Wawa, Inc., No. 15-7513

(RMB/AMD), 2018 WL 565574, at *7 (D.N.J. Jan. 26, 2018) (citation omitted) (“First, as to

Plaintiff’s alleged trouble ordering a new uniform, this does not rise to the level of an ‘adverse

employment action.’ This was a mere inconvenience as opposed to a ‘serious’ and ‘tangible’




9
 In her response to Defendant’s motion, Plaintiff argues that the poorly fitted uniform affected her
ability to operate her firearm and obtain a passing qualification score. (See Plaintiff’s Opp., P. 10).
As demonstrated above, however, Plaintiff’s own testimony does not support this contention.


                                                - 11 -
Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 12 of 15 PageID #: 708




change to Plaintiff’s ‘compensation, terms, conditions, or privileges of employment.’”); Gibson v.

Atlantic Southeast Airlines, No. 300CV2712X, 2002 WL 24259, at *3 (N.D. Tex. Jan. 7, 2002)

(internal quotation marks omitted) (“Specifically, the adverse employment actions Gibson alleges

are that she was not allowed to wear the proper uniform that was designed for her position….While

these actions by ASA may not be liked by Gibson, they certainly do not rise to the level of an

adverse employment action.”). Plaintiff thus fails to establish a prima facie case of gender

discrimination with regard to her uniform complaint, and so this portion of Defendant’s Motion

for Partial Summary Judgment must be granted.

III.   Retaliation

       In her First Amended Complaint, Plaintiff alleges she was retaliated against “for seeking

an accommodation of a suitable firearm and appropriate uniforms.” (FAC, ¶ 58). Title VII

prohibits retaliation against an employee “because [s]he has opposed any practice made an

unlawful employment practice by [Title VII], or because [s]he has made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing under [Title

VII].” See 42 U.S.C. § 2000e-3(a). See also Mo. Rev. St. § 213.070(2) (MHRA); 42 U.S.C. §

12203(a) (ADA). Pursuant to the McDonnell Douglas burden-shifting framework, the employee

has the initial burden of establishing a prima facie case of retaliation, which she meets by showing

that, “(1) [s]he engaged in protected conduct, (2) [s]he suffered a materially adverse employment

action, and (3) the adverse action was causally linked to the protected conduct.” Pye v. Nu Aire,

Inc., 641 F.3d 1011, 1021 (8th Cir. 2011) (citation omitted).10 “If an employee establishes a prima

facie case of retaliation, the burden shifts to the employer to articulate a legitimate, non-retaliatory



10
  See also McGaughy v. Laclede Gas Co., 604 S.W.3d 730, 751 (Mo. App. 2020) (laying out same
elements for MHRA retaliation claim); Moses v. Dassault Falcon Jet-Wilmington Corp., 894 F.3d
911, 924 (8th Cir. 2018) (laying out same elements for ADA retaliation claim).


                                                 - 12 -
Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 13 of 15 PageID #: 709




reason for its action; if the employer does so, the burden then shifts back to the employee to put

forth evidence of pretext, the ultimate question being whether a prohibited reason, rather than the

proffered reason, actually motivated the employer’s action.” Id. (internal quotation marks and

citations omitted).

        The Court assumes without deciding that Plaintiff has established a prima face case of

retaliation.11   Defendant responds that its decision to terminate Plaintiff’s employment was

automatic, because she failed the requisite firearm qualification. (Defendant’s Memo in Support,

P. 10). In other words, according to Defendant all PSOs are required to pass semi-annual firearm

qualification examinations, and when Plaintiff failed her second attempt to qualify VT-SGI

terminated her employment, just as it had terminated every other PSO who failed firearm

qualification. (Id.). With this assertion, the Court finds Defendant successfully has articulated a

legitimate, nondiscriminatory reason for the adverse employment action.

        The burden thus shifts back to Plaintiff to show that the proffered reason was mere pretext

for retaliation. She attempts to do so by asserting several male employees were issued new guns

and permitted to re-qualify after having issues with their firearms during qualification. (Plaintiff’s

Opp., PP. 8-9). While Plaintiff’s submission appears more relevant to her claim of gender

discrimination, the Court nevertheless finds an issue of fact remains as to whether Defendant’s

proffered reason for termination was in fact a pretext for retaliation. Defendant’s Motion for

Summary Judgment on Plaintiff’s claim of retaliation must therefore be denied.

IV.     Back-Pay Damages




11
   Defendant presents compelling evidence that Plaintiff cannot establish her prima facie case, as
she testified during her deposition that she was retaliated against solely because she became a shop
steward for her union, not because she engaged in activity protected by the MHRA, Title VII or
the ADA. (See Defendant’s Memo in Support, PP. 8-9).


                                                - 13 -
Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 14 of 15 PageID #: 710




       Defendant finally asserts that Plaintiff’s back-pay damages are cut off no later than August

26, 2020, the date on which VT-SGI learned she had falsified her Application for Employment by

failing to disclose one of the reasons Woodson Terrace terminated her employment. (Defendant’s

Memo in Support, PP. 13-15). Specifically, Defendant maintains that had it learned at any point

during her employment that Plaintiff falsified her application, it would have terminated her

immediately.

       In response, Plaintiff asserts that she informed members of Defendant’s management,

including Forrest Garth and Dave Warner, of the situation surrounding her termination from

Woodson Terrace when she filled out her Application for Employment and Interview Form.

(Plaintiff’s Opp., PP. 11-12). She further maintains the stated reason for her firing regarding the

ballistic vest incident was encompassed by her statements (on her Application for Employment

and Interview Form) that the reason she was unemployed at present was due to a “Disagreement

with command staff”, and that “the reason [she] decided to leave [her] last employment” was

“Change in command staff.”

       Upon consideration, the Court will deny this portion of Defendant’s motion. Again, while

Plaintiff’s evidence is weak, the Court finds an issue of fact remains with respect to whether

Defendant was aware of all the reasons for Plaintiff’s termination from Woodson Terrace at the

time it offered her employment.




                                              - 14 -
Case: 4:20-cv-00085-JCH Doc. #: 54 Filed: 05/21/21 Page: 15 of 15 PageID #: 711




                                        CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Partial Summary Judgment

(ECF No. 43) is GRANTED in part and DENIED in part, in accordance with the foregoing.



Dated this 21st Day of May, 2021.



                                            /s/ Jean C. Hamilton
                                            UNITED STATES DISTRICT JUDGE




                                          - 15 -
